

Exhibit 10.1


Approved and effective June 4, 2019, as Amended on April 29, 2020


FORTIVE CORPORATION DIRECTOR COMPENSATION POLICY


Each non-management director receives:
•An annual retainer of $100,000 (the “Annual Base Retainer”), payable, based
upon election (the “Payment Election”) of such director under the terms of the
Fortive Corporation Non-Employee Director’s Deferred Compensation Plan, as may
be amended from time to time (“DCP”), in cash (the “Cash Base Retainer”) equal
to the Annual Base Retainer amount, in a RSU grant (the “Equity Base Retainer”)
with a target award value of the Annual Base Retainer amount, or in a
combination of Cash Base Retainer and Equity Base Retainer, with the allocation
between Cash Base Retainer and Equity Base Retainer determined based on the
Payment Election; provided, however, that, with respect to the annual period
from July 1, 2020 through June 30, 2021, the Annual Base Retainer shall be
reduced by 30% to $70,000.


•In addition to any Equity Retainer (as defined below), an annual equity award
with a target award value of $175,000 (the “Annual Equity Grant”), divided
equally between options and RSUs; provided, however, that, at the sole
discretion of the Compensation Committee or the Board of Directors, such Annual
Equity Grant may be comprised solely of RSUs. The options, if any, are fully
vested as of the grant date. The RSU component of the Annual Equity Grant shall
vest upon the earlier of (1) the first anniversary of the grant date, or (2) the
date of, and immediately prior to, the next annual meeting of Fortive
shareholders following the grant date, but the underlying shares will not be
issued until the earlier of the director's death or the first day of the seventh
month following the director's retirement from the Board.


•Reimbursement for Fortive-related out-of-pocket expenses, including travel
expenses.
In addition, the Board chair receives:
•An annual retainer of $92,500 (the “Annual Board Chair Retainer”), payable,
based upon the Payment Election, in cash (“Cash Board Chair Retainer”) equal to
the Annual Board Chair Retainer amount, in an annual RSU grant (the “Equity
Board Chair Retainer”) with a target award value of the Annual Board Chair
Retainer amount, or in a combination of Cash Board Chair Retainer and Equity
Board Chair Retainer, with the allocation between Cash Board Chair Retainer and
Equity Board Chair Retainer determined based on the Payment Election.
•An annual equity award with a target value of $92,500 (divided equally between
options and RSUs or comprised solely of RSUs, in each case, as described above
for the Annual Equity Grant).
Furthermore, the chair of the Audit Committee receives an annual retainer of
$25,000 (the “Annual AC Chair Retainer”), the chair of the Compensation
Committee receives an annual retainer of $20,000 (the “CC Chair Retainer”), the
chair of the Nominating and Governance Committee receives an annual retainer of
$15,000 (the “NGC Chair Retainer”), and the chair of the Finance Committee
receives an annual retainer of $10,000 (together with the AC Chair Retainer, the
CC Chair Retainer, and the NGC Chair Retainer, the “Annual Committee Chair
Retainers”), which Annual Committee Chair Retainers are payable, based upon the
Payment Election, in cash (“Cash Committee Chair Retainer”) equal to the
corresponding Annual Committee Chair Retainer amount, in a RSU grant (“Equity
Committee Chair Retainer”) with a target award value of the Annual Committee
Chair Retainer amount, or in a combination of Cash Committee Chair Retainer and
Equity Committee Chair Retainer, with the allocation between Cash Committee
Chair Retainer and Equity Committee Chair Retainer determined based on the
Payment Election.



--------------------------------------------------------------------------------



Moreover, each non-chair member of the Audit Committee receives an annual
retainer of $15,000 (the “AC Member Retainer”), each non-chair member of the
Compensation Committee receives an annual retainer of $10,000 (the “CC Member
Retainer”), each non-chair member of the Finance Committee receives an annual
retainer of $10,000 (the “FC Member Retainer”), and each non-chair member of the
Nominating and Governance Committee receives an annual retainer of $7,500
(together with the AC Member Retainer, the CC Member Retainer, and the FC Member
Retainer, the “Annual Member Retainer”), which Annual Member Retainers are
payable, based upon the Payment Election, in cash (“Cash Member Retainer” and,
together with the Cash Base Retainer, the Cash Board Chair Retainer, and the
Cash Committee Chair Retainer, the “Cash Retainer”) equal to the corresponding
Annual Member Retainer amount, in a RSU grant (“Equity Member Retainer” and,
together with the Equity Base Retainer, the Equity Board Chair Retainer, and the
Equity Committee Chair Retainer, the “Equity Retainer”) with a target award
value of the Annual Member Retainer amount, or in a combination of Cash Member
Retainer and Equity Member Retainer, with the allocation between Cash Member
Retainer and Equity Member Retainer determined based on the Payment Election.
The Annual Base Retainer, the Annual Board Chair Retainer, the Annual Committee
Chair Retainers, and the Annual Member Retainers are referred to collectively as
the “Annual Retainer.”
A director will make a single Payment Election that will govern the director’s
entire Annual Retainer.
The foregoing notwithstanding, any Annual Board Chair Retainer, Annual Committee
Chair Retainers, and/or Annual Member Retainers that become determined as to a
director after the time of an Annual Equity Grant to such director shall be
payable in cash until the next Annual Equity Grant notwithstanding any contrary
Payment Election by such director.
All Cash Retainers will be paid in four, equal installments following each
quarter of service, with any amendments or adjustments to such Cash Retainer
effective the quarter following such amendment or adjustment.
If applicable, the grant of the Equity Retainer will be made concurrently with
the corresponding Annual Equity Grant; provided that the Equity Retainer shall
vest upon the earlier of (1) the first anniversary of the corresponding grant
date, or (2) the date of, and immediately prior to, the next annual meeting of
Fortive shareholders following such grant date, but the underlying shares shall
not be issued until the earlier to occur of (i) the director’s death, or (ii)
the date elected by such director in the corresponding Payment Election, which
selected payment date shall not be earlier than the first day of the seventh
month following the director's Separation from Service from the Board.

